In the Missouri Court of Appeals
                             Eastern District
                                       DIVISON FOUR

STATE OF MISSOURI,                          )       No. ED101566
                                            )
       Respondent,                          )       Appeal from the Circuit Court of
                                            )       St. Louis County
vs.                                         )
                                            )
KENNETH D. PARKER,                          )       Honorable Robert S. Cohen
                                            )
       Appellant.                           )       Filed: February 24, 2015

                                          Introduction

       Kenneth Parker (Defendant) appeals the order entered by the Circuit Court of St. Louis

County denying his pro se motion to credit time served toward his sentence. Finding that there is

no appealable judgment, we dismiss Defendant’s appeal.

                             Factual and Procedural Background

       On August 22, 2013, Defendant pleaded guilty via video conference from a federal

penitentiary in Tucson, Arizona to one count of robbery in the first degree and one count of

robbery in the second degree. On the same day, the trial court sentenced Defendant to ten years’

imprisonment on each count to run concurrently with each other and his federal sentence.

Initially, the trial court ordered that Defendant “be credited with all time in custody from

September 24, 2010 to today’s date [August 22, 2013], to be determined by [Missouri

Department of Corrections].” However, the trial court crossed out its order and instead ordered
that Defendant “receive credit for all time as is allowed by law.” Pursuant to 558.031 RSMo,1

an officer from St. Louis County Justice Services credited Defendant with 334 days.

       On March 10, 2014, Defendant filed a pro se “motion to reopen sentencing.” In his

motion, Defendant requested the trial court “correct” his sentence and credit his sentence with

time served from the date he entered custody until the date of sentencing. On the same day, the

trial court denied Defendant’s motion. Defendant appeals.

                                            Discussion

       In his first and second point on appeal, Defendant asserts that the trial court erred in

failing to credit his prison sentence with time served from the date he went into custody until the

date he pleaded guilty. The State contends that we should dismiss Defendant’s appeal because:

(1) the trial court’s order denying Defendant’s motion is not an appealable order; (2) Defendant

did not file a petition for declaratory judgment under section 558.031.1; (3) Defendant’s notice

of appeal is untimely; and (4) Defendant failed to name the Missouri Department of Corrections

(MDOC) as a party.

       The order denying Defendant’s motion to credit time served is not an appealable order.

See e.g. State v. Decker, 194 S.W.3d 879,880 (Mo.App.E.D. 2006). Section 547.040 provides

for an appeal in criminal cases only where there is a “final judgment.” Mo. Rev. Stat. § 547.070.

A final judgment in a criminal case occurs only when the trial court enters a sentence. State v.

Williams, 871 S.W.2d 450, 452 (Mo. banc 1994).

       Here, Defendant appealed from a post-conviction order denying his request to credit him

for time served toward his sentence. The order imposed no sentence and thus is not a “final


1
 Section 558.031 provides that an offender sentenced to a term of imprisonment “shall receive
credit toward the service of a sentence of imprisonment for all time in prison, jail or custody after
the offense occurred and before the commencement of the sentence, when the time in custody
was related to that offense.”
                                                 2
judgment” for purposes of appeal. See State v. Goodloe, 285 S.W.3d 769, 769 (Mo.App.E.D.

2009).

         Additionally, “[a]s a matter of law, claims for credit for time served under section

558.031 are not cognizable.” Id. (quotation omitted). A prisoner seeking credit towards his

sentence must request that credit from the MDOC, rather than the trial court. Bates v. Missouri

Dept. of Corrections, 986 S.W.2d 486, 488-89 (Mo.App.W.D. 1999). This is because section

558.031 contemplated an administrative, not a judicial, determination of time to be credited

against a sentence. Id. Pursuant to section 558.031, the award of credit toward time served is

not a matter of discretion for the sentencing court, but rather a matter for the MDOC. State ex

rel. Nixon v. Dierker, 22 S.W.3d 787, 790 (Mo.App.E.D. 2000).

         Defendant failed to request credit toward his sentence from the MDOC. Rather than file

a petition for declaratory judgment against the MDOC, Defendant filed a “motion to reopen

sentencing.” In his motion, Defendant moved the trial court to recalculate the number of days

credited toward his sentence for time served.       Section 558.031 “prohibits the court from

calculating and crediting against a sentence any time served.” Bates v. Missouri Dept. of

Corrections, 986 S.W.2d 486, 489 (Mo.App.W.D. 1999).

                                          Conclusion

         We dismiss Defendant’s appeal for lack of an appealable judgment.




                                                    Patricia L. Cohen, Presiding Judge

Roy L. Richter, J., and
Robert M. Clayton III, J., concur.


                                                3